
	
		I
		111th CONGRESS
		2d Session
		H. R. 6213
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Appropriations and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To address the reporting requirement burden on small
		  businesses, and for other purposes.
	
	
		1.Repeal of expansion of
			 certain information reporting requirements to corporations and to payments for
			 propertySection 9006 of the
			 Patient Protection and Affordable Care Act is repealed. Each provision of law
			 amended by such section is amended to read as such provision would read if such
			 section had never been enacted.
		2.Rescission of
			 unobligated stimulus funds
			(a)In
			 generalEffective 30 days
			 after the date of the enactment of this Act, of the unobligated balance of the
			 discretionary appropriations made available by division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5), there is rescinded
			 the amount determined by the Director of the Office of Management and Budget to
			 be required to offset the reduction in Federal revenues resulting from the
			 repeal and amendments made under section 1.
			(b)ApplicationThe rescission made by subsection (a) shall
			 be applied proportionately—
				(1)to each
			 discretionary account; and
				(2)within each such
			 account, to each program, project, and activity (with programs, projects, and
			 activities as delineated in the appropriation Act or accompanying reports for
			 the relevant fiscal year covering such account, or for accounts not included in
			 an appropriation Act, as delineated in the most recently submitted President's
			 budget).
				(c)OMB
			 reportNot later than 90 days
			 after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall submit to the House of Representatives and the
			 Senate a report specifying the reductions made to each account, program,
			 project, and activity pursuant to this section.
			3.Paygo
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
